1
                                                                           JS-6
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   WILCO LIFE INSURANCE                      Case No. 2:19-cv-00511-CAS-PLAx
     COMPANY,
12                                             Honorable Christina A. Snyder
                Plaintiff-in-Interpleader,
13
          vs.                                  [PROPOSED] ORDER GRANTING
14                                             STIPULATION OF THE PARTIES
     CHANDRA W. CHAND, an                      FOR:
15   individual, RENU CHAND, an
     individual,                               1.    PERMANENT INJUNCTION;
16   MAVRICK CHANDRA, an individual,           2.    RECOVERY OF WILCO’S
     ELVIN CHANDRA, an individual, and               REASONABLE ATTORNEYS’
17   DOES 1 through 10, inclusive,                   FEES AND COSTS;
                                               3.    DISCHARGE OF LIABILITY
18              Defendants-in-                       OF WILCO;
                Interpleader.                  4.    DISTRIBUTION OF FUNDS;
19                                                   AND
                                               5.    DISMISSAL OF ACTION
20                                                   WITH PREJUDICE
21                                             [Filed concurrently with Stipulation]
22                                             Complaint filed:   January 23, 2019
23
24                                [PROPOSED] ORDER
25        Having reviewed the parties’ Stipulation and for good cause appearing, THE
26   COURT HEREBY ORDERS AS FOLLOWS:
27        1.    That the parties’ Stipulation is the Order of the Court and that Wilco Life
28   Insurance Company (“Wilco”) is hereby discharged of any and all liability with

                                              1
1    respect to flexible premium adjustable life insurance policy, policy number
2    0701R03670, issued to Ramesh Chand (“Decedent”) (the “Policy”), as well as the
3    death benefits, plus applicable interest already paid by Wilco, due under the Policy as
4    a result of the death of Decedent in the amount of $128,297.14 (the “Policy’s
5    Proceeds”), and any and all claims that Renu Chand (“Renu”), Chandra W. Chand
6    (“Chandra”), Mavrick Chandra (“Mavrick”), and Elvin Chandra (“Elvin”)
7    (collectively, Defendants-in-Interpleader) had, have or may have regarding the Policy
8    and/or the Policy’s Proceeds;
9          2.     That Defendants-in-Interpleader and their respective agents, attorneys
10   and/or assigns shall be enjoined and perpetually restrained from instituting any suit at
11   law or equity, or action of any kind whatsoever, against Wilco and/or its parent
12   companies, subsidiary companies, agents, affiliates, representatives or attorneys with
13   respect to the Policy and/or the Policy’s Proceeds;
14         3.     That the Policy’s Proceeds on deposit with the Court shall be distributed
15   to the parties by checks made payable as follows:
16               Wilco shall be awarded the sum of $9,500.00 as its reasonable attorneys’
17         fees and costs incurred in this action, to be deducted from the Policy’s Proceeds
18         on deposit with the Court, and made payable via a check to “Wilco Life
19         Insurance Company” and mailed to its counsel of record in this action:
20         “Attention: Martin E. Rosen, Esq., Hinshaw & Culbertson LLP, 633 West Fifth
21         Street, 47th Floor, Los Angeles, California 90071”;
22               A check in the amount of $7,500.00 shall be made payable to “Renu
23         Chand” and mailed to: “Renu Chand, 2994 Cheswycke Terrace, #155, Fremont,
24         CA 94536”;
25               A check for the remainder of the sum on deposit ($111,297.14), plus any
26         interest accrued since the date of deposit of the Policy’s Proceeds with the
27         Court, shall be made payable to “Attorney Trust Account of Charles Ferrari,”
28         for the benefit of Chandra, Mavrick, and Elvin, and mailed to: “Attention:

                                                2
1          Charles Ferrari, Esq., Law Offices of Charles Ferrari, 17602 17th Street, Suite
2          102-210, Tustin, CA 92780”; and
3          4.       That this entire action be dismissed with prejudice.
4          IT IS SO ORDERED.
5
6
7    Dated: May 21, 2019                       ___
                                                Honorable Christina A. Snyder
8                                               United States District Court Judge
9
10   cc:   Fiscal
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
